Wright, J.,
concurring. While concurring in the majority opinion, I write separately to address the avowed concerns of the dissent of my colleague.
The judiciary cannot act as the cat’s paw for either management or labor where there is a breakdown in the collective bargaining process. I know from personal experience that the actions of the impartial arbiter — the peacemaker, if you will — rarely please either party. For my part, I understand full well the realities of a hotly disputed strike. The same is true of the trial judge who handled this unhappy affair and the three members of the court of appeals who affirmed his decisions. The protection of the public was maintained and the rule of law upheld.
As to the specific complaint of the dissent, individual service of process on all striking workers of restraining orders would be next to impossible and far less effective than posting the orders at picket sites and at union halls.
A striking employee so inclined can avoid service of process for weeks, thereby clothing the striker with ignorance of the restraining order and immunity therefrom under the dissent’s rationale. Civ.R. 65(E) provides for service of restraining orders pursuant to Civ.R. 4.1 through 4.3 governing service of process generally. Civ.R. 4.1 provides the three primary methods for service, all of which are ineffective at giving a striker actual notice of an order if the striker does not want notice. Service by certified mail may be refused, personal service may be avoided, and service by ordinary mail may easily be disclaimed under the dissent’s beyond-a-reasonable-doubt standard for actual notice of restraining order contents.
On the other hand, the posting of restraining orders at picket sites and at union halls coupled with personal service on union leaders makes defendants’ disclaimer of notice look rather incredible.
Far more troublesome than the dissent’s naive acceptance of defense allegations of ignorance is the silent approval of the defendants’ acts. The defendants were not held in contempt for violating provisions of the restraining order that would have been lawful but for the order. The defendants were convicted of violent and destructive behavior — criminal irrespective of the restraining order and not protected by any collective bargaining law anywhere. Keeping that behavior in perspective, it hardly seems inappropriate for the trial court to reprimand the defendants’ misconduct within the framework of the labor dispute and the restraining order.
Accordingly, I concur with the majority opinion and with the actions of the trial court.